DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 5-9, filed 12/30/2021, with respect to the rejection(s) of claim(s) 9-12, 14-16 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Takase et al. below.

Claim Objections
Claim 20 is objected to because of the following informalities:  
In claim 9 lines 8-9, “the terminal section” should be “the plurality of terminal sections.”
Claim 12, dependent upon claim 9, recites “a plurality of the hollow sections”, and claim 9 recites “a hollow section.” For improved clarity, please amend the claim 12 to recite “wherein the hollow section is a plurality of hollow sections at intervals in the circumferential direction of the commutator.” 
claim 20 is dependent upon cancelled claim 1, which should be dependent upon claim 9. 
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-12, 14-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 2010/0244621) in view of Fitzsimmons et al. (US 4,918,348), Shortlidge (US 3,469,138) and Qi et al. (JP 2016-127800 A).
Regarding claim 9, Martin teaches a direct-current commutator motor (10) comprising: 
a stator section (24); 
a rotor section (20) which is rotatably provided in the stator section (24) about a central axis of the rotor section (20) and has a coil (armature, [0029]) configured to generate a magnetic field by being energized; 
a commutator (copper surface on shaft, [0029]) which rotates together with the rotor section (20) to energize the coil; 

    PNG
    media_image1.png
    576
    621
    media_image1.png
    Greyscale


a spring member (44) pressing the brush (42) onto the commutator; 
a brush holder (40) having a tubular shape and in which the brush (42) and the spring member (44) are communicated; 

    PNG
    media_image2.png
    425
    573
    media_image2.png
    Greyscale

a spring stopper attached to a rear end portion of the brush holder (40) opposite to a front end portion of the brush holder (40) opposing the commutator so as to maintain the spring member (44) in a compressed condition (brushes are urged by brush springs, [0029]) between the brush (42) and the spring stopper; and 

    PNG
    media_image3.png
    368
    291
    media_image3.png
    Greyscale

a pigtail (46) to transmit an electric current supplied from an outside to the brush (42), 
wherein the brush (42) is provided with a hollow section (74, 84) extending along a direction in which a rotary shaft of the rotor section (20) extends (FIG 5, 6).
Martin fails to teach 
a stator section having a magnet;
a commutator which has a plurality of terminal sections provided on an outer circumferential surface at intervals in a circumferential direction;
a pigtail installed on a side surface of adjacent to a rear end of the brush opposite to the commutator,
the pigtail is protruded outward in a direction intersecting with an axial direction of the brush holder, and
a front end portion of the brush opposing the commutator is formed in a wedge shape, in which a cross-sectional area gradually decreases toward a tip of the brush.

It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Martin to incorporate Fitzsimmons to teach a stator section having a magnet, allowing the magnets to provide a fixed magnetic field to the armature coil.
Regarding points b-d, Shortlidge teaches a commutator which has a plurality of terminal sections (18, 20, 22) provided on an outer circumferential surface at intervals in a circumferential direction (FIG 1),
a pigtail (from holes 28, 40) installed on a side surface of adjacent to a rear end of the brush opposite to the commutator (16), 
the pigtail is protruded outward in a direction intersecting with an axial direction of the brush holder (30, 32).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Martin to incorporate Shortlidge to teach a commutator which has a plurality of terminal sections provided on an outer circumferential surface at intervals in a circumferential direction; a pigtail installed on a side surface of adjacent to a rear end of the brush opposite to the commutator, the pigtail is protruded outward in a direction intersecting with an axial direction of the brush holder, for the advantages of a proper brush mounting to achieve a proper motor commutation (col. 1 lines 22-23).

	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Martin to incorporate Takase to teach a front end portion of the brush opposing the commutator is formed in a wedge shape, in which a cross-sectional area gradually decreases toward a tip of the brush, for the advantages of increasing commutation time and the regularity of current rectification and ripple current is improved ([0036]).

    PNG
    media_image4.png
    430
    553
    media_image4.png
    Greyscale

Regarding claim 10/9, Martin in view of Fitzsimmons, Shortlidge and Qi was discussed above in claim 9. Martin further teaches wherein a shape of a cross-section of the hollow section (84) intersecting with a direction in which the rotary shaft extends has a circular shape (FIG 6).
Regarding claim 11/9, Martin in view of Fitzsimmons, Shortlidge and Qi was discussed above in claim 9. Martin further teaches wherein a shape of a cross-section of the hollow section (74) intersecting with a direction in which the rotary shaft extends has a quadrangular shape (FIG 5).
Regarding claim 12/9, Martin in view of Fitzsimmons, Shortlidge and Qi was discussed above in claim 9. Martin further teaches wherein a plurality of the hollow sections (84) are provided at intervals in the circumferential direction of the commutator (FIG 6).
Regarding claim 14/9, Martin in view of Fitzsimmons, Shortlidge and Qi was discussed above in claim 9. Martin further teaches wherein at least a front end portion of the pigtail (46) on the commutator side is provided to extend in a direction in which the brush (42) is pressed toward the commutator (FIG 6).
Regarding claim 15/14, Martin in view of Fitzsimmons, Shortlidge and Qi was discussed above in claim 14. Martin further teaches wherein the hollow section (84) and the front end portion of the pigtail (46) are provided at intervals in a direction in which the brush (42) is pressed toward the commutator (FIG 6).
Regarding claim 16/9, Martin in view of Fitzsimmons, Shortlidge and Qi was discussed above in claim 9. Martin further teaches wherein the cross-section of the brush (42) is constant in the longitudinal direction of the brush (42) which is identical with the direction in which the brush (42) is pressed toward the commutator (FIG 1).
	Regarding claim 20/9, Martin in view of Fitzsimmons, Shortlidge and Qi was discussed above in claim 9. Martin in view of Fitzsimmons, Shortlidge fails to teach wherein a surface of the front end portion of the brush faces the commutator and is 
	Qi teaches wherein a surface of the front end portion (212) of the brush (200) faces the commutator (104) and is inclined from a first side surface of the brush (200), from which the pigtail (290) is exposed, toward a second side surface thereof opposite the first side surface such that the tip (212b) of the brush (200) is formed between the surface of the front end portion (212) of the brush (200) and the first side surface thereof and is allowed to be in contact with a circumferential surface of the commutator (104).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Martin in view of Fitzsimmons, Shortlidge to incorporate Qi to teach wherein a surface of the front end portion of the brush faces the commutator and is inclined from a first side surface of the brush, from which the pigtail is exposed, toward a second side surface thereof opposite the first side surface such that the tip of the brush is formed between the surface of the front end portion of the brush and the first side surface thereof and is allowed to be in contact with a circumferential surface of the commutator, for the advantages of increasing commutation time and the regularity of current rectification and ripple current is improved ([0036]).

    PNG
    media_image4.png
    430
    553
    media_image4.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834